Exhibit 10.26
 
 
Logo [logo.jpg]
 
 




 
  AMERICAN RARE EARTHS AND MATERIALS. CORP. ("AREM")
  (Formerly Element 21 Golf Company)


 
October 21, 2010
 
 
RE: CONTRACT REVISIONS
 
 
This letter confirms that AREM and Henry Waszczuk (Fins and Skins Media and
related entitles) have amended their original agreement Henry Waszczuk
acknowledges that all compensation from previously signed agreements with  AREM
(formerly Element 21 Golf Company) have been deemed to be fully paid. Amendment
to replace original agreement only if all payments listed below are paid as
schedule, otherwise the original agreement dated October 2007 will remain in
force.
 
AREM will continue to work with Henry Waszczuk and compensate him as follows:
 
July 1, 2010 - Dec 31, 2010 - Cash payment of $20,000 plus $40,000 in stock.
Cash and stock are to be paid in equal monthly installments for the remainder of
2010.
 
Jan 1, 2011 - Dec 31. 2011 - Cash payment of $12,000 plus $36,000 in stock. New
media plan to be outlined by Henry. Cash and stock are to be paid in equal
monthly installments.
 
Jan 1, 2012 - Dec 31, 2012 - Cash payment of $12,000 plus $36,000 in stock. New
media plan to be outlined by Henry. Cash and stock are to be paid in equal
monthly installments.
 
 

         
 
   
 
 
N.Hearn, Ph.D. P.Eng.
   
Henry Waszczuk
 
 President, CEO  
   
Fins Media Group and related entities
 

 
 
 
 
                                                     